


116 S4044 IS: Re-open Enrollment for Servicemembers to Opt-in to Updated Retirement Choice for Enduring Security Act of 2020
U.S. Senate
2020-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS2d Session
S. 4044
IN THE SENATE OF THE UNITED STATES

June 23, 2020
Mrs. Murray introduced the following bill; which was read twice and referred to the Committee on Armed Services

A BILL
To improve the provision of financial literacy training and information relating to the Blended Retirement System to members of the Armed Forces, and for other purposes.


1.Short titleThis Act may be cited as the Re-open Enrollment for Servicemembers to Opt-in to Updated Retirement Choice for Enduring Security Act of 2020 or the RESOURCES Act. 2.Improvements to financial literacy training (a)In generalSubsection (a) of section 992 of title 10, United States Code, is amended—
(1)in paragraph (2)(C), by striking grade E–4 and inserting grade E–6; (2)by adding at the end the following new paragraph:

(5)In carrying out the program to provide training under this subsection, the Secretary concerned shall— (A)require the development of a standard curriculum across all military departments for such training that—
(i)focuses on ensuring that members of the armed forces who receive such training develop proficiency in financial literacy rather than focusing on completion of training modules; (ii)is based on best practices in the financial services industry, such as the use of a social learning approach and the incorporation of elements of behavioral economics or gamification; and
(iii)is designed to address the needs of members and their families; (B)ensure that such training—
(i)is conducted by a financial services counselor who is qualified as described in paragraph (3) of subsection (b) or by other means as described in paragraph (2)(A)(ii) of that subsection;  (ii)is provided, to the extent practicable—
(I)in a class held in person with fewer than 50 attendees; or (II)one-on-one between the member and a financial services counselor or a qualified representative described in subclause (III) or (IV) of subsection (b)(2)(A)(ii); and
(iii)is provided using computer-based methods only if methods described in clause (ii) are impractical or unavailable; (C)ensure that—
(i)an in-person class described in subparagraph (B)(i)(I) is available to the spouse of a member; and (ii)if a spouse of a member is unable to attend such a class in person—
(I)training is available to the spouse through Military OneSource; and (II)the member is informed during the in-person training of the member under subparagraph (B)(i) with respect to how the member's spouse can access the training; and
(D)ensure that such training, and all documents and materials provided in relation to such training, are presented or written in manner that the Secretary determines can be understood by the average enlisted member..  (b)Qualified representatives for counseling for members and spousesSubsection (b)(2)(A)(ii) of such section is amended by adding at the end the following:

(IV)Through qualified representatives of banks or credit unions operating on military installations pursuant to an operating agreement with the Department of Defense or a military department.. (c)Provision of retirement informationSuch section is further amended—
(1)by redesignating subsections (d) and (e) as subsections (e) and (g), respectively; and (2)by inserting after subsection (c) the following new subsection (d):

(d)Provision of retirement informationIn each training under subsection (a) and in each meeting to provide counseling under subsection (b), a member of the armed forces shall be provided with— (1)all forms relating to retirement that are relevant to the member, including with respect to the Thrift Savings Plan;
(2)information with respect to how to find additional information; and (3)contact information for—
(A)counselors provided through— (i)the Personal Financial Counselor program, the Personal Financial Management program, or Military OneSource; or
(ii)nonprofit organizations or agencies that have in effect agreements with the Department of Defense to provide financial services counseling; or (B)qualified representatives of banks or credit unions operating on military installations pursuant to an operating agreement with the Department of Defense or a military department..
(d)Advisory council on financial readinessSuch section is further amended by inserting after subsection (e), as redesignated by subsection (c)(1), the following new subsection:  (f)Advisory council on financial readiness (1)EstablishmentThere is established an Advisory Council on Financial Readiness (in this section referred to as the Council).
(2)Membership
(A)In generalThe Council shall consist of 12 members appointed by the Secretary of Defense, as follows: (i)Three shall be representatives of military support organizations. 
(ii)Three shall be representatives of veterans service organizations.  (iii)Three shall be representatives of private, nonprofit organizations with a vested interest in education and communication of financial education and financial services.
(iv)Three shall be representatives of governmental entities with a vested interest in education and communication of financial education and financial services. (B)QualificationsThe Secretary shall appoint members to the Council from among individuals qualified to appraise military compensation, military retirement, and financial literacy training.
(C)TermsMembers of the Council shall serve for terms of three years, except that, of the members first appointed— (i)five shall be appointed for terms of one year; 
(ii)five shall be appointed for terms of two years; and  (iii)five shall be appointed for terms of three years. 
(D)ReappointmentA member of the Council may be reappointed for additional terms. (E)VacanciesAny member appointed to fill a vacancy occurring before the expiration of the term of office for which such member's predecessor was appointed shall be appointed only for the remainder of such term. 
(3)Duties and functionsThe Council shall— (A)advise the Secretary with respect to matters relating to the financial literacy and financial readiness of members of the armed forces; and 
(B)submit to the Secretary recommendations with respect to those matters.  (4)Meetings (A)In generalSubject to subparagraph (B), the Council shall meet not less frequently than twice each year and at such other times as the Secretary requests. 
(B)During election period for Blended Retirement SystemDuring the period beginning on the date of the enactment of the Re-open Enrollment for Servicemembers to Opt-in to Updated Retirement Choice for Enduring Security Act of 2020 and ending at the end of the period provided for under section 1409(b)(4) and 12739(f) to elect to be enrolled in the Blended Retirement System, the Council shall meet not less frequently than every 90 days. (C)QuorumA majority of members shall constitute a quorum and action shall be taken only by a majority vote of the members present and voting. 
(5)Support servicesThe Secretary— (A)shall provide to the Council an executive secretary and such secretarial, clerical, and other support services as the Council considers necessary to carry out the duties of the Council; and
(B)may request that other Federal agencies provide statistical data, reports, and other information that is reasonably accessible to assist the Council in the performance of the duties of the Council.  (6)CompensationWhile away from their homes or regular places of business in the performance of services for Council, members of the Council shall be allowed travel expenses, including per diem in lieu of subsistence, in the same manner as persons employed intermittently in the Government service are allowed expenses under section 5703 of title 5. 
(7)Annual reportNot less frequently than annually, the Secretary shall submit to Congress a report that— (A)describes each recommendation received from the Council during the preceding year; and
(B)includes a statement, with respect to each such recommendation, of whether the Secretary has implemented the recommendation and, if not, a description of why the Secretary has not implemented the recommendation. (8)TerminationSection 14(a) of the Federal Advisory Committee Act (5 U.S.C. App.) (relating to termination) shall not apply to the Council. 
(9)DefinitionsIn this subsection: (A)Military support organizationThe term military support organization means an organization that provides support to members of the armed forces and their families with respect to education, finances, health care, employment, and overall well-being.
(B)Veterans service organizationThe term veterans service organization means any organization recognized by the Secretary for the representation of veterans under section 5902 of title 38.. (e)Financial services counseling relating to loans from military welfare societies (1)In generalA military welfare society may not provide to a member of the armed forces a loan unless the member receives financial services counseling provided by the society or through counselors provided by the Armed Forces not later than 60 days after receiving the loan.
(2)WaiverThe Secretary of Defense may, under regulations the Secretary shall prescribe, waive the requirement to receive financial services counseling under paragraph (1) if extenuating circumstances make receiving such counseling impossible. (3)Military welfare society definedIn this paragraph, the term military welfare society has the meaning given that term in section 1033(b) of title 10, United States Code.
(f)Report on effectiveness of financial services counselingNot later than 3 years after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees (as defined in section 101 of title 10, United States Code) a report on financial literacy training and financial services counseling provided under section 992 of title 10, United States Code, as amended by this section, that assesses— (1)the effectiveness of such training and counseling, which shall be determined using actual localized data similar to the Unit Risk Inventory Survey of the Army; and
(2)whether additional training or counseling is necessary for enlisted members of the Armed Forces or for officers. 3.Modifications to lump sum payments of certain retired pay (a)Spousal consent to lump sum paymentSubsection (b) of section 1415 of title 10, United States Code, is amended by adding at the end the following:

(7)Spousal consent for election of lump sum paymentAn eligible person who is married may not elect to receive a lump sum payment under this subsection without the concurrence of the person's spouse, unless the eligible person establishes to the satisfaction of the Secretary concerned— (A)that the spouse's whereabouts cannot be determined; or
(B)that, due to exceptional circumstances, requiring the person to seek the spouse's consent would otherwise be inappropriate.. (b)Disclosures relating to offer of lump sum paymentSuch section is further amended—
(1)by redesignating subsection (e) as subsection (g); and (2)by inserting after subsection (d) the following new subsections:

(e)Disclosures relating to offer of lump sum payment
(1)In generalNot later than 90 days before offering an eligible person a partial or full lump sum payment under this section, the Secretary of Defense shall provide a notice to the person, and the person's spouse, if married, that includes the following: (A)A description of the available retirement benefit options, including—
(i)the monthly covered retired pay that the person would receive after the person attains retirement age if the person is not already receiving such pay;  (ii)the monthly covered retired pay that the person would receive if payments begin immediately; and 
(iii)the amount of the lump sum payment the person would receive if the person elects to receive the lump sum payment. (B)An explanation of how the amount of the lump sum payment was calculated, including the interest rate and mortality assumptions used in the calculation, and whether any additional benefits were included in the amount.
(C)A description of how the option to take the lump sum payment compares to the value of the covered retired pay the person would receive if the person elected not to take the lump sum payment. (D)A statement of whether, by purchasing a commercially available annuity using the lump sum payment, it would be possible to replicate the stream of payments the person would receive if the person elected not to take the lump sum payment.
(E)A description of the potential implications of accepting the lump sum payment, including possible benefits and reductions in such benefits, investment risks, longevity risks, and loss of protection from creditors. (F)A description of the tax implications of accepting the lump sum payment, including rollover options, early distribution penalties, and associated tax liabilities.
(G)Instructions for how to accept or reject the offer of the lump sum payment and the date by which the person is required to accept or reject the offer. (H)Contact information for the person to obtain more information or ask questions about the option to accept the lump sum payment, including the opportunity for a one-on-one meeting with a counselor provided through the Personal Financial Counselor program or the Personal Financial Management program.
(I)A statement that— (i)financial advisers (other than financial services counselors provided through the Personal Financial Counselor program or the Personal Financial Management program) may not be required to act in the best interests of the person or the person's beneficiaries with respect to determining whether to take the lump sum payment; and 
(ii)if the person or a beneficiary of the person is seeking financial advice from a financial adviser not affiliated with the armed forces, the person or beneficiary should obtain written confirmation that the adviser is acting as a fiduciary to the person or beneficiary. (J)Such other information as the Secretary considers to be necessary or relevant.
(2)FormThe Secretary shall ensure that any notice provided to an eligible person under paragraph (1)—  (A)is written in manner that the Secretary determines can be understood by the average enlisted member of the armed forces; and
(B)is presented in a manner that is not biased for or against acceptance of the offer of the lump sum payment. (f)Report requiredNot later than one year after the date of the enactment of the Re-open Enrollment for Servicemembers to Opt-in to Updated Retirement Choice for Enduring Security Act of 2020, and annually thereafter, the Secretary shall submit to the congressional defense committees report that—
(1)sets forth the number of members of the armed forces who take a partial or full lump sum payment under this section; and (2)describes the details of the arrangements relating to taking such a payment, including—
(A)whether members have taken a partial lump sum payment in exchange for reduced future benefits; (B)whether members have taken a full lump sum payment; and
(C)information relating to the members who have taken a partial or full lump sum payment, such as the age and rank of such members.. 4.Additional election period for Blended Retirement System (a)Additional election period for members of uniformed servicesSection 1409(b)(4) of title 10, United States Code, is amended—
(1)by striking subparagraph (A) and inserting the following new subparagraph (A):  (A)Reduced multiplier for full tsp members (i)In generalNotwithstanding paragraphs (1), (2), and (3), in the case of a member described in clause (ii) (referred to as a full TSP member)—
(I)paragraph (1)(A) shall be applied by substituting 2 for 2½; (II)clause (i) of paragraph (3)(B) shall be applied by substituting 60 percent for 75 percent; and
(III)clause (ii)(I) of such paragraph shall be applied by substituting 2 for 2½.  (ii)Full TSP membersA member described in this clause is—
(I)a member who first becomes a member of the uniformed services on or after January 1, 2018;  (II)a member described in subparagraph (B) who makes the election described in that subparagraph; or
(III)a member who made the election described in subparagraph (B), as in effect on the day before the date of the enactment of the Re-open Enrollment for Servicemembers to Opt-in to Updated Retirement Choice for Enduring Security Act of 2020.; (2)by striking subparagraph (B) and inserting the following new subparagraph (B):

(B)Election to participate in modernized retirement systemPursuant to subparagraph (C), a member of a uniformed service serving on December 31, 2017, who has served in the uniformed services for fewer than 12 years as of the date selected by the Secretary of Defense under subparagraph (C)(i)(I), may elect, in exchange for the reduced multipliers described in subparagraph (A) for purposes of calculating the retired pay of the member, to receive Thrift Savings Plan contributions pursuant to section 8440e(e) of title 5.; (3)in subparagraph (C)(i), by striking the period and all that follows and inserting that following: “the period that—

(I)begins on a date selected by the Secretary of Defense, which— (aa)may be not earlier than the date that is one year after date of the enactment of the Re-open Enrollment for Servicemembers to Opt-in to Updated Retirement Choice for Enduring Security Act of 2020, and not later than the date that is two years after such date of enactment; and
(bb)shall be the same as the date selected under section 12739(f)(2)(B)(i)(I)(aa); and  (II)ends on the date that is 180 days after the date selected under subclause (I).;
(4)by redesignating subparagraph (E) as subparagraph (F); and (5)by inserting after subparagraph (D) the following new subparagraph (E):

(E)Special rules relating second election periodThe Secretary concerned shall— (i)to the extent practicable, provide to each member described in subparagraph (B) (and the member's spouse, if married)—
(I)a class, to be held in person and with fewer than 50 attendees, on the Blended Retirement System and the differences between that system and the predecessor retirement system; and (II)financial counseling described in section 992(b) focused on the suitability of the Blended Retirement System in the context of the member's personal circumstances; 
(ii)require each such member to make the election described in subparagraph (B) or decline to make that election;  (iii)document the decision of the member under clause (ii) in a statement that describes the features of the Blended Retirement System and of the predecessor retirement system; and
(iv)have the member (and the member's spouse, if married) sign the statement described in clause (iii) to acknowledge understanding of those features.. (b)Additional election period for members of reserve componentsSection 12739(f) of title 10, United States Code, is amended—
(1)by striking paragraph (1) and inserting the following new paragraph (1):  (1)Reduced multiplier for full tsp members (A)In generalNotwithstanding subsection (a) or (c), in the case of a person described in subparagraph (B) (referred to as a full TSP member)—
(i)subsection (a)(2) shall be applied by substituting 2 percent for 2½ percent; (ii)subparagraph (A) of subsection (c)(2) shall be applied by substituting 60 percent for 75 percent; and
(iii)subparagraph (B)(ii) of such subsection shall be applied by substituting 2 percent for 2½ percent.  (B)Full TSP membersA person described in this subparagraph is—
(i)a person who first performs reserve component service on or after January 1, 2018, after not having performed regular or reserve component service on or before that date; (ii)a person described in paragraph (2)(A) who makes the election described in that paragraph; or
(iii)a person who made the election described in paragraph (2)(A), as in effect on the day before the date of the enactment of the Re-open Enrollment for Servicemembers to Opt-in to Updated Retirement Choice for Enduring Security Act of 2020.; (2)in paragraph (2)—
(A)by striking subparagraph (A) and inserting the following new subparagraph (A):  (A)In generalPursuant to subparagraph (B), a person performing reserve component service on December 31, 2017, who has performed fewer than 12 years of service as of the date selected by the Secretary of Defense under subparagraph (B)(i)(I) (as computed in accordance with section 12733 of this title), may elect, in exchange for the reduced multipliers described in paragraph (1) for purposes of calculating the retired pay of the person, to receive Thrift Savings Plan contributions pursuant to section 8440e(e) of title 5.;
(B)in subparagraph (B)(i), by striking the period and all that follows and inserting that following: “the period that—  (I)begins on a date selected by the Secretary of Defense, which—
(aa)may be not earlier than the date that is one year after date of the enactment of the Re-open Enrollment for Servicemembers to Opt-in to Updated Retirement Choice for Enduring Security Act of 2020, and not later than the date that is two years after such date of enactment; and (bb)shall be the same as the date selected under section 1409(b)(4)(C)(i)(I)(aa); and
(II)ends on the date that is 180 days after the date selected under subclause (I).;  (3)by redesignating paragraph (3) as paragraph (4); and
(4)by inserting after paragraph (2) the following new paragraph (3):  (3)Special rules relating second election periodThe Secretary concerned shall—
(A)to the extent practicable, provide to each person described in paragraph (2)(A) (and the person's spouse, if married)— (i)a class, to be held in person and with fewer than 50 attendees, on the Blended Retirement System and the differences between that system and the predecessor retirement system; and
(ii)financial counseling described in section 992(b) focused on the suitability of the Blended Retirement System in the context of the person's personal circumstances;  (B)require each such person to make the election described in paragraph (2)(A) or decline to make that election; 
(C)document the decision of the member under subparagraph (B) in a statement that describes the features of the Blended Retirement System and of the predecessor retirement system; and (D)have the member (and the member's spouse, if married) sign the statement described in subparagraph (C) to acknowledge understanding of those features..
(c)Conforming amendmentSection 8440(e)(1) of title 5, United States Code, is amended— (1)in subparagraph (A), by striking ; or and inserting a semicolon;
(2)in subparagraph (B)— (A)in clause (ii), by striking has and inserting had;
(B)by striking clause (iii) and inserting the following new clause (iii):  (iii)made the election described in section 1409(b)(4)(B) or 12729(f)(2) of title 10, as in effect before the date of the enactment of the Re-open Enrollment for Servicemembers to Opt-in to Updated Retirement Choice for Enduring Security Act of 2020, to receive Thrift Savings Plan contributions under this subsection in exchange for the reduced multipliers described in section 1409(b)(4)(A) or 12739(f)(1) of title 10, as applicable and so in effect, for purposes of calculating the retired pay of the member; or; and
(3)by adding at the end the following:  (C)who—
(i)first entered a uniformed service before January 1, 2018; (ii)has completed fewer than 12 years of service in the uniformed services as of the date selected by the Secretary of Defense under sections 1409(b)(4)(C)(i)(I)(aa) and 12739(f)(2)(B)(i)(I)(aa); and
(iii)makes the election described in section 1409(b)(4)(B) or 12729(f)(2) of title 10 to receive Thrift Savings Plan contributions under this subsection in exchange for the reduced multipliers described in section 1409(b)(4)(A) or 12739(f)(1) of title 10, as applicable, for purposes of calculating the retired pay of the member.. (d)Training of certain officersThe Secretary of Defense shall ensure that each member of the armed forces in pay grade E–9 or below or in pay grade O–6 or below receives training with respect to the features of the Blended Retirement System, without regard to whether the members is eligible to make an election between the Blended Retirement System and the predecessor retirement system, so that member is able to answer the questions of other members if necessary.
5.Report on improved access to Thrift Savings PlanNot later than 18 months after the date of the enactment of this Act, the Federal Retirement Thrift Investment Board shall submit to Congress a plan for improving the access of members of the Armed Forces to information about the Thrift Savings Plan that— (1)takes into account the time likely to pass between the mailing of account information to a member of the Armed Forces and the time the member is likely to receive the information; and
(2)makes recommendations for statutory changes necessary to improve such access. 6.RegulationsThe Secretary of Defense may prescribe such regulations as are necessary to carry out the amendments made by this section.

